Citation Nr: 1131638	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-31 326	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran notified VA in June 2007 that he had moved to the jurisdiction of the RO in Seattle, Washington; that RO retains jurisdiction over this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that he incurred anxiety disorder during active service.  He alternatively has contended that his current anxiety disorder is related to service.  The Board finds that there may be additional service treatment records, including a report of Medical Evaluation Board (MEB) proceedings and/or other relevant physical examination findings obtained at the Veteran's separation from active service, that have not yet been obtained and associated with the claims file.  A review of the Veteran's service treatment records currently associated with the claims file shows that he experienced a stroke in June 2003 and was treated repeatedly for residuals of his in-service stroke until his service separation in October 2004.  These records also show that, following outpatient neurology treatment in November 2003, an in-service examiner concluded that "[a]n MEB will be required but should be delayed until we at least complete the full workup" regarding the Veteran's in-service stroke.

On outpatient treatment in February 2004, it was noted that the Veteran had reported for voluntary treatment at an in-service "Life Skills Support Center."  Mental status examination of the Veteran showed he was well-groomed with good eye contact, full orientation, intact memory, logical and goal-directed thought processes, coherent speech with normal rate, rhythm, and volume, no evidence of delusions or hallucinations, and no suicidal or homicidal ideation.  The Axis I diagnosis was anxiety "related to medical issue."  The Axis III diagnosis was stroke in June 2003.  The in-service clinical social worker stated that no follow-up was scheduled and the Veteran's case was closed.

The Veteran's DD Form 214 shows that he was discharged for "disability" and received disability severance pay.  There is no indication on this form or in the Veteran's service treatment records currently associated with the claims file what disability prompted his discharge from service or his receipt of disability severance pay at discharge.  There also is no indication in the Veteran's service treatment records currently associated with the claims file whether an MEB was conducted, although these records indicate that an MEB was required (as noted above), or whether other relevant physical examination findings were obtained at the Veteran's discharge from active service.  An MEB was not among the records submitted by the service department to VA when the Veteran filed his service connection claim in October 2004 a few days after his discharge from active service.  The Veteran also referred to his service treatment records "specifically MEB" in statements on his August 2006 notice of disagreement.  Given the foregoing, the Board finds that, on remand, the RO/AMC should contact the relevant service department (in this case, the U.S. Air Force) or other appropriate Federal records repository and attempt to obtain the Veteran's MEB and/or other relevant physical examination findings obtained at his discharge from service.

VA's duty to assist normally includes obtaining a medical opinion or examination when necessary to adjudicate an appellant's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran's most recent VA examination occurred in June 2005.  Although this examination was adequate for VA rating purposes, because this claim is being remanded to obtain additional service treatment records, to include the Veteran's MEB at his discharge from service, and given the length of time which has elapsed since this examination, the Board finds that, on remand, the Veteran should be scheduled for another examination once the report of the MEB is obtained in order to address the contended causal relationship between his claimed anxiety disorder and active service.  See also 38 C.F.R. § 4.2 (2010) (discussing adequacy of examination reports).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for anxiety disorder since his separation from service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the relevant service department (in this case, the U.S. Air Force) or other appropriate Federal records repository and request a copy of the Veteran's Medical Evaluation Board (MEB) proceedings and/or other relevant physical examination findings obtained at his discharge from active service in October 2004.  The Veteran's complete service personnel records also should be requested.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed anxiety disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file, including the report of the Medical Evaluation Board, and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that anxiety disorder, if diagnosed, is related to active service or any incident of such service, to include in-service treatment for "anxiety related to medical issue" in February 2004.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for anxiety disorder.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


